Exhibit 10.18

THE CLOROX COMPANY

AMENDED AND RESTATED

2005 NONQUALIFIED DEFERRED COMPENSATION PLAN

(Effective January 1, 2005, Amended and Restated Effective January 1, 2008)

ARTICLE I.

PURPOSE

This Plan is designed to restore to selected employees of The Clorox Company and
its Affiliates certain benefits that cannot be provided under The Clorox
Company’s tax-qualified retirement plans. In addition, this Plan permits
selected employees to defer bonuses and regular pay.

This Plan is the successor plan to The Clorox Company Nonqualified Deferred
Compensation Plan, as amended through March 3, 1997 (the “Prior Plan”).
Effective December 31, 2004, the Prior Plan shall be frozen and no new
contributions or deferrals shall be made to it; provided, however, that any
vested contributions, vested accruals and deferrals made under the Prior Plan
before January 1, 2005 shall continue to be governed by the terms and conditions
of the Prior Plan as in effect on December 31, 2004.

Any contributions, accruals and deferrals made under the Prior Plan after
December 31, 2004 and any contributions or accruals that were unvested on
December 31, 2004 shall be deemed to have been made under this Plan and all such
contributions, accruals and deferrals shall be governed by the terms and
conditions of this Plan as it may be amended from time to time.

This Plan is intended to be a plan that is unfunded and that is maintained by
The Clorox Company primarily for the purpose of providing deferred compensation
for a select group of management or highly compensated employees within the
meaning of the Employee Retirement Income Security Act. This Plan also is
intended to comply with the requirements of Section 409A of the Code.

ARTICLE II.

DEFINITIONS

In this Plan, the following terms have the meanings indicated below.

2.01 “401(k) Plan” means The Clorox Company 401(k) Plan, as amended from time to
time.

2.02 “Account” means a bookkeeping entry used to record deferrals and
contributions made on a Participant’s behalf under Article III of the Plan and
gains and losses credited to these deferrals and contributions under Article IV
of the Plan. The Account may have sub-accounts, including the Elective Deferral
Sub-Account and the Company Contribution Sub-Account.



--------------------------------------------------------------------------------

2.03 “Affiliate” means an entity other than the Company whose employees
participate in The Clorox Company 401(k) Plan and/or The Clorox Company Pension
Plan.

2.04 “Beneficiary” means the person or persons, natural or otherwise, designated
in writing, to receive a Participant’s vested Account if the Participant dies
before distribution of his or her entire vested Account. A Participant may
designate one or more primary Beneficiaries and one or more secondary
Beneficiaries. A Participant’s Beneficiary designation will be made pursuant to
such procedures as the Committee may establish, and delivered to the Committee
before the Participant’s death. The Participant may revoke or change this
designation at any time before his or her death by following such procedures as
the Committee may establish. If the Committee has not received a Participant’s
Beneficiary designation before the Participant’s death or if the Participant
does not otherwise have an effective Beneficiary designation on file when he or
she dies, the Participant’s vested Account will be distributed to the
Participant’s spouse if surviving at the Participant’s death, or if there is no
such spouse, the Participant’s children in equal shares, or if none, the
Participant’s estate.

2.05 “Board” means the Board of Directors of the Company.

2.06 “Bonus” means one or more cash bonuses designated from time to time by the
Committee as eligible for deferral under this Plan, including Cash-or-Deferred
Value Sharing Bonus, and/or an award under The Clorox Annual Incentive Plan
and/or The Clorox Executive Incentive Compensation Plan and/or a Sales Added
Compensation Bonus.

2.07 “Change in Control” means:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of (i) 50% of either the total fair market value or the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”), or
(ii) during a 12 month period ending on the date of the most recent acquisition
by such Person, 30% of the Outstanding Company Voting Securities; provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, including any acquisition which by
reducing the number of shares outstanding, is the sole cause for increasing the
percentage of shares beneficially owned by any such Person to more than the
applicable percentage set forth above, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.07; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason within any period of 12 months to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board, but

 

2



--------------------------------------------------------------------------------

excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(c) Consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) more than 50% of, respectively, the then outstanding shares of common stock
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) is represented by Outstanding Company Common Stock and
Outstanding Company Voting Securities, respectively, that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Outstanding Company Common Stock and
Outstanding Company Voting Securities were converted pursuant to such Business
Combination) and such ownership of common stock and voting power among the
holders thereof is in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.

Notwithstanding any other provision in this Section 2.07, any transaction
defined in Section 2.07(a) through (c) above that does not constitute a “change
in the ownership or effective control” of the Company, or “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Treasury Regulations 1.409A-3(a)(5) and 1.409A-3(i)(5) shall not be
treated as a Change in Control.

2.08 “The Clorox Company 401(k) Plan” means The Clorox Company 401(k) Plan, as
amended from time to time. “Value Sharing Plan Year” means the plan year defined
in The Clorox Company 401(k) Plan and “Value Sharing Contribution” means a Value
Sharing Contribution (including forfeitures) as described in The Clorox Company
401(k) Plan.

2.09 “Code” means the Internal Revenue Code of 1986, as amended.

2.10 “Committee” means the Company’s Employee Benefits Committee or another
group appointed by the Management Development and Compensation Committee of the
Company’s Board of Directors. The Committee has full, discretionary authority to
administer

 

3



--------------------------------------------------------------------------------

and interpret the Plan, to determine eligibility for Plan benefits, to select
employees for Plan participation, and to correct errors. The Committee may
delegate its duties and responsibilities and, unless the Committee expressly
provides to the contrary, any such delegation will carry with it the Committee’s
full discretionary authority to accomplish the delegation. Decisions of the
Committee and its delegate will be final and binding on all persons.

2.11 “Company” means The Clorox Company, a Delaware corporation.

2.12 “Company Contribution Sub-Account” means (i) the sum of amounts credited to
Participant’s Company Contribution Sub-Account pursuant to Section 3.02, plus
(ii) amounts credited (net of amounts debited) in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Company Contribution Sub-Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant’s Company Contribution Sub-Account.

2.13 “Compensation Limit” means the indexed dollar limit of Section 401(a)(17)
of the Code (which is $225,000 for 2007 and $230,000 for 2008), which limits the
compensation that can be taken into account when determining benefits under a
tax-qualified retirement plan.

2.14 “Disability” means the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under the Company’s insurance plans.

2.15 “Eligible Employee” means an employee of the Company or of an Affiliate who
has been selected by the Committee, and notified by the Company of eligibility,
for Plan participation and who, except as provided in Section 3.01(c), has
confirmed his or her participation in writing with the Committee before the
specified time in which deferrals and/or restoration contributions under this
Plan are made on that employee’s behalf. An individual will cease to be an
Eligible Employee on the earliest of (i) the date the individual ceases to be
employed by the Company and all Affiliates, (ii) the date the Plan is
terminated, or (iii) the date the individual is no longer an Eligible Employee.
In addition to the foregoing, the Committee may, in its discretion, deny
eligibility to any employee or group of employees who may previously have been
Eligible Employees.

2.16 “Elective Deferral Sub-Account” means (i) the amounts a Participant’s
elects to defer under Section 3.01 that are credited to his or her Elective
Deferral Sub-Account, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Elective Deferral Sub-Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Elective Deferral Sub-Account.

2.17 “Employer” means the entity for whom services are performed and with
respect to whom the legally binding right to compensation arises, and all
entities with whom such entity

 

4



--------------------------------------------------------------------------------

would be considered a single employer under Section 414(b) of the Code; provided
that in applying Section 1563(a)(1), (2), and (3) of the Code for purposes of
determining a controlled group of corporations under Section 414(b) of the Code,
the language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Section 1563(a)(1), (2), and (3) of the Code, and in
applying Treasury Regulation § 1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Section 414(c) of the Code, “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Treasury Regulation § 1.414(c)-2;
provided, however, “at least 20 percent” shall replace “at least 50 percent” in
the preceding clause if there is a legitimate business criteria for using such
lower percentage.

2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.19 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.20 “Identification Date” means each December 31.

2.21 “Mid-Year Entrant” means an Eligible Employee (i) who is first notified
that he or she has been selected for Plan participation during the calendar year
in which his or her Plan participation will begin, and (ii) who has not been a
Participant for twenty-four (24) months preceding the date such Eligible
Employee is so notified.

2.22 “Participant” means a current or former Eligible Employee who retains an
Account.

2.23 “Pension Plan” means The Clorox Company Pension Plan, as amended from time
to time. “Pension Plan Year” means the plan year defined in the Pension Plan and
“Cash Balance Contribution” means a cash balance contribution as defined in the
Pension Plan.

2.24 “Plan” means The Clorox Company 2005 Nonqualified Deferred Compensation
Plan, as amended from time to time.

2.25 “Plan Year” means a calendar year.

2.26 “Prior Plan” means The Clorox Company Nonqualified Deferred Compensation
Plan as in effect on December 31, 2004.

2.27 “Regular Pay” means the pre-tax amount of an Eligible Employee’s base
salary. Regular Pay is determined on a “paycheck by paycheck” basis.

2.28 “Section 409A” means Section 409A of the Code, as the same may be amended
from time to time, and any successor statute to such section of the Code.
References to Section 409A or any requirement under Section 409A, as the same
may be interpreted, construed or applied to this Plan at any particular time,
shall be deemed to mean and include, to the extent then applicable and then in
force and effect (but not to the extent overruled, limited or superseded),
published rulings and similar announcements issued by the Internal Revenue
Service under or interpreting Section 409A, regulations issued by the Secretary
of the Treasury

 

5



--------------------------------------------------------------------------------

under or interpreting Section 409A, decisions by any court of competent
jurisdiction involving a Participant or a Beneficiary and any closing agreement
made under Section 7121 of the Code that is approved by the Internal Revenue
Service and involves a Participant, all as determined by the Board in good
faith, which determination may (but shall not be required to) be made in
reliance on the advice of such tax counsel or other tax professional(s) with
whom the Board from time to time may elect to consult with respect to any such
matter.

2.29 “Separation from Service” means termination of employment with the
Employer, other than by reason of death. A Participant shall not be deemed to
have Separated from Service if the Participant continues to provide services to
the Company or any of its Affiliates in a capacity other than as an employee and
if the former employee is providing services at an annual rate that is fifty
percent or more of the services rendered, on average, during the immediately
preceding thirty-six months of employment with the Employer (or if employed by
the Employer less than thirty-six months, such lesser period); provided,
however, that a Separation from Service will be deemed to have occurred if a
Participant’s service with the Employer is reduced to an annual rate that is
less than twenty percent of the services rendered, on average, during the
immediately preceding thirty-six months of employment with the Employer (or if
employed by the Employer less than thirty-six months, such lesser period).

2.30 “Specified Employee” means a Participant who, on an Identification Date, is
a “Specified Employee” as such term is defined in Section 409A. As of the date
hereof, a Specified Employee is:

(a) An officer of the Company having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company shall be determined to be Specified Employees
as of any Identification Date;

(b) A five percent owner of the Company regardless of compensation; or

(c) A one percent owner of the Company having annual compensation from the
Company of more than $150,000.

If a Participant is identified as a Specified Employee on an Identification
Date, then such Participant shall be considered a Specified Employee for
purposes of the Plan during the period beginning on the first April 1 following
the Identification Date and ending on the next March 31.

2.31 “Unforeseeable Emergency” shall have the meaning given to it in
Section 409A. As of the date hereof, the term means a severe financial hardship
to the Participant or Beneficiary resulting from:

(a) An illness or accident of the Participant or Beneficiary, the Participant’s
or Beneficiary’s spouse, or the Participant’s or Beneficiary’s dependent (as
defined in Section 152(a) of the Code); or

(b) Loss of the Participant’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance);
or

 

6



--------------------------------------------------------------------------------

(c) Other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.

Hardship shall not constitute an Unforeseeable Emergency under the Plan to the
extent that it is, or may be, relieved by:

(x) Reimbursement or compensation, by insurance or otherwise;

(y) Liquidation of the Participant’s assets to the extent that the liquidation
of such assets would not itself cause severe financial hardship. Such assets
shall include but not be limited to stock options, Company stock, and 401(k)
plan balances; or

(z) Cessation of deferrals under the Plan.

An Unforeseeable Emergency under the Plan does not include (among other events):

(A) Sending a child to college; or

(B) Purchasing a home.

ARTICLE III.

DEFERRALS AND CONTRIBUTIONS

3.01 Deferrals. An Eligible Employee may elect to defer up to 50% of his or her
Regular Pay and up to 100% of each Bonus for which he or she is eligible, in the
case of a deferral of a Bonus, net of any applicable withholding taxes to the
extent required so that such applicable withholding taxes shall be satisfied
from the Bonus), by submitting a written election to the Committee that
satisfies such requirements, including such minimum deferral amounts, as the
Committee may determine. Participants will be 100% vested in these deferrals.

(a) Elections. For each calendar year, an Eligible Employee may make three
separate deferral elections: an election to defer Regular Pay, an election to
defer his or her Cash-or-Deferred Value Sharing Bonus (if any), and an election
to defer all other types of Bonus (if any). In connection with an Eligible
Employee’s commencement of participation in the Plan, the Eligible Employee
shall make an election to defer compensation within 30 days after date the
individual first becomes eligible to participate, and such date may fall within
the calendar year in which his participation commences. For each succeeding
year, however, elections must be made before the calendar year in which the
Regular Pay and/or applicable Bonus is earned or, if later, with respect to a
Bonus that qualifies as performance-based compensation under Section 409A of the
Code, no less than 6 months before the end of the applicable bonus performance
period. An election is irrevocable after it is made and shall remain in effect
for the next calendar year (except in the case of an election by a Mid-Year
Entrant, in which case the election shall remain in effect during the calendar
year in which the election is made); provided, however, that a Participant’s
election shall be cancelled for the remainder of any calendar year in which such
Participant receives a distribution on account of an Unforeseeable Emergency and
thereafter the Participant must submit a new election to resume participation in
the Plan at a time prescribed by the Company in its sole discretion.

 

7



--------------------------------------------------------------------------------

(b) Late Election. If an Eligible Employee does not make a timely election for
an upcoming calendar year, no deferral will be made on behalf of that Eligible
Employee with regard to that election for that upcoming calendar year.

(c) Initial Election. Notwithstanding the timing provisions in paragraph (a)
above, a Mid-Year Entrant who is first notified that he is eligible to
participate in the Plan on or before September 30 of any calendar year may elect
within 30 days after the date the Mid-Year Entrant is notified of his or her
eligibility to defer (i) Regular Pay for services to be performed subsequent to
the date the election is made and (ii) Bonus earned after the effective date of
the initial election. An initial election made pursuant to this paragraph (c)
shall remain in effect until the end of the calendar year in which it is made.

3.02 Restoration Contributions. Subject to paragraphs (c), (d), and (e) below,
Accounts will be credited with restoration contributions as described below.

(a) Value Sharing. The amount of an Eligible Employee’s value sharing
restoration contribution for a Value Sharing or Profit Sharing Plan Year shall
be equal to the amount by which such Eligible Employee’s Value Sharing or Profit
Sharing Contribution (including any Cash-or-Deferred Value Sharing) for that
Value Sharing or Profit Sharing Plan Year was reduced due to (i) the
Compensation Limit and (ii) amounts (excluding any Cash-or-Deferred Value
Sharing) voluntarily deferred under this Plan.

(b) Pension. The amount of an Eligible Employee’s pension restoration
contribution for a Pension Plan Year shall be equal to the amount by which the
Eligible Employee’s Cash Balance Contribution for that Pension Plan Year was
reduced due to (i) the Compensation Limit and (ii) amounts voluntarily deferred
under this Plan.

(c) Crediting. Restoration contributions will be credited to Eligible Employees’
Accounts as of the date that the Value Sharing Contributions or the Cash Balance
Contributions to which the restoration contributions relate are credited to The
Clorox Company 401(k) Plan or the Pension Plan, as the case may be.

(d) Vesting. Participants will vest in their restoration contributions at the
same percentage rate that they vest in the Value Sharing Contributions or the
Pension Plan allocations to which the restoration contributions relate.

(e) Restrictions.

(i) Participation. If an Eligible Employee is not credited with an actual
Pension Plan accrual for a given calendar quarter during a Pension Plan Year,
that Eligible Employee will not receive a pension restoration contribution under
this Plan for that calendar quarter. Similarly, if an Eligible Employee does not
receive an actual Value Sharing Contribution for a given Value Sharing Plan
Year, that Eligible Employee will not receive a value sharing restoration
contribution under this Plan for that year.

(ii) Eligible Employee. In order to receive a restoration contribution under
this Plan with respect to a given Value Sharing Plan Year or calendar quarter of
a Pension Plan Year, an individual must have been an Eligible Employee during
that Value Sharing Plan Year or during the calendar quarter of the Pension Plan
Year, as the case may be, but the individual need not be an Eligible Employee on
the date the restoration contribution is actually made.

 

8



--------------------------------------------------------------------------------

ARTICLE IV.

EARNINGS

4.01 Elections. The Committee may permit Participants to request that earnings
on their Accounts be credited as though the Accounts were invested in one or
more investments approved by the Committee.

4.02 Interest. To the extent that earnings are not credited as described in
Section 4.01 above, the Committee will credit interest to each Account. Interest
will be credited quarterly in accordance with procedures approved by the
Committee. The interest rate used to credit the Account shall be the same rate
of interest then in effect to for crediting a Participant’s account under the
Pension Plan, until such time the Committee adopts a new interest crediting rate
with respect to the Plan.

ARTICLE V.

DISTRIBUTIONS

5.01 Distribution Elections.

(a) Initial Election. Any election made under this subparagraph (a) shall be
irrevocable as of the first day of the Plan Year.

 

  (i) Effective for 2005, 2006 and 2007 Plan Years: Each calendar year, a
Participant will elect, in writing, which of the distribution options described
in Section 5.02 of the Plan will govern payment of the Participant’s vested
Account attributable to contributions and deferrals made to the Plan in the
subsequent calendar year.

 

  (ii) Effective for the 2008 Plan Year and Subsequent Plan Years: Each year
preceding the Plan Year, a Participant will elect, in writing, which of the
distribution options described in Section 5.02 of the Plan will govern payment
of the deferrals and applicable earnings credited to Participant’s Account for
the following Plan Year. The election made under this subparagraph (a)(ii) shall
be irrevocable as of the first day of the Plan Year. If a Participant elects to
receive an in-service distribution (as described in Section 5.02(b)), the year
in which such distribution is elected to be made must be at least three years
after the Plan Year to which the election pertains.

(b) Subsequent Elections. A Participant may change the time and form of an
in-service distribution election (as described in Section 5.02(b)) with respect
to all or a portion of his or her Elective Deferral Sub-Account by submitting
the change to the Committee, in writing, at least one calendar year before the
originally scheduled in-service distribution date, provided that the new
in-service distribution date is at least five years after the originally
scheduled in-service distribution date. A change election made under this
subparagraph (b) shall be

 

9



--------------------------------------------------------------------------------

irrevocable as of the date that is one year prior to the scheduled in-service
distribution date. If such a subsequent election is not valid because, for
example, it is not made in a timely manner, the Participant’s most recent
effective in-service distribution election made under paragraph (a) above will
govern the payment of the Participant’s vested Account. A Participant may not
change the time and form of a Separation from Service distribution (as described
in Section 5.02(a)); thus, the Participant’s Separation from Service
distribution election made under paragraph (a) above is irrevocable for the Plan
Year for which it is made.

(c) Special Distribution Election on or before December 31, 2007. Certain
Participants, including Participants who are no longer eligible to participate
in this Plan, who are identified by the Committee in its sole discretion may
make a special distribution election to receive a distribution of their vested
Accounts in calendar year 2008 or later, provided that distribution election is
made no later than December 31, 2007. An election made pursuant to this
paragraph (c) shall be subject to any special administrative rules imposed by
the Committee including rules intended to comply with Section 409A and Notice
2005-1 and rules limiting the portion of the Participants’ Accounts to be
distributed to that portion attributable to deferrals made in 2005 and 2006. No
election under this paragraph (c) shall (i) change the payment date of any
distribution otherwise scheduled to be paid in 2007 or cause a payment to be
paid in 2007, or (ii) be permitted after December 31, 2007.

5.02 Distribution Options.

(a) Separation from Service. All or a portion of a Participant’s vested Account
may be distributed to the Participant on the date of the Participant’s
Separation from Service or on January 1 of the calendar year immediately
following the Participant’s Separation from Service. A Participant may elect a
distribution upon his or her Separation from Service in one of the following
forms, subject to the timing requirements outlined in paragraph (c) below:

 

  (i) Lump Sum. Payment in one lump sum.

 

  (ii) Installments. Payment in up to ten annual installments. For purposes of
this Plan, installment payments shall be treated as a single distribution under
Section 409A of the Code.

(b) In-Service Distributions. For the 2005, 2006 and 2007 Plan Years, all or a
portion of a Participant’s vested Account, and for the 2008 Plan Year and
subsequent Plan Years Elective Deferral Sub-Accounts may be distributed to the
Participant on a specified date elected by the Participant in one of the
following forms, subject to the timing requirements outlined in paragraph (c)
below:

 

  (i) Lump Sum. Payment in one lump sum.

 

  (ii) Installments. Payment in up to four annual installments. For purposes of
this Plan, installment payments shall be treated as a single distribution under
Section 409A of the Code.

 

10



--------------------------------------------------------------------------------

If a Participant elects an in-service distribution and at the elected date of
distribution a portion of the Account is unvested, such unvested portion shall
be distributed in accordance with paragraph (a). Notwithstanding an election
pursuant to this paragraph (b), if a Participant Separates from Service prior to
the specified in-service distribution date, the Participant’s vested Account
shall be distributed pursuant to his or her election under paragraph (a) above.

(c) Timing. Subject to the provisions of paragraph (e) below, payments made
pursuant to paragraphs (a) and (b) above, will be made as soon as
administratively practicable, but not later than 90 days after the dates
properly elected by the Participant.

(d) Default Distribution. If the Committee does not have a proper distribution
election on file for a portion or all of a Participant’s Account , the vested
portion of that Participant’s Account will be distributed to the Participant,
following the Participant’s Separation from Service, in one lump sum as soon as
administratively practicable, but not later than 90 days after the Participant’s
Separation from Service.

(e) Delayed Distribution to Specified Employees. Notwithstanding any other
provision of this Section 5.02 to the contrary, a distribution scheduled to be
made to a Participant upon his or her Separation from Service who is identified
as a Specified Employee as of the date he Separates from Service shall be
delayed for a minimum of six months following the Participant’s Separation from
Service. Any payment that otherwise would have been made pursuant to this
Section 5.02 during such six-month period shall be made as soon as
administratively practicable, but not later than 90 days after the six-month
anniversary of the Participant’s Separation from Service. The identification of
a Participant as a Specified Employee shall be made by the Committee in its sole
discretion in accordance with Section 2.30 of the Plan and Sections 416(i) and
409A of the Code and the regulations promulgated thereunder.

(f) Limited Cashout. Notwithstanding the foregoing or anything in this Plan to
the contrary and effective August 31, 2007, to the extent that the sum of
Participant’s Account and account balance for any other plan or arrangement with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Treasury Regulation
§ 1.409A-1(c)(2) is less than the limit under Section 402(g)(1)(A) of the Code
at the time of Separation from Service, to the extent permitted by Section 409A
and the regulations promulgated thereunder, the Company may cause the Account to
be paid in a lump sum.

5.03 Rehire. If a Participant was not 100% vested in his or her Company
Contribution Sub-Account upon Separation from Service and the Participant again
becomes an Eligible Employee, unvested amounts that were forfeited (if any) from
the Participant’s Company Contribution Sub-Account may be restored to the extent
required to satisfy Section 3.02(e) of the Plan; provided, however, that any
unvested amounts shall be restored to the extent that any unvested amounts under
the underlying qualified plan(s) are restored.

5.04 Subsequent Credits. Amounts, if any, that become payable to a Participant’s
Account after distributions have begun from that Account, and before the
Participant is rehired or dies, will, be paid out pursuant to the distribution
election in effect for that Participant upon his or her Separation from Service.

 

11



--------------------------------------------------------------------------------

5.05 Death or Disability. If a Participant dies or becomes Disabled with a
vested amount in his or her Account, whether or not the Participant was
receiving distributions from that Account at the time of his or her death or
Disability, the Participant or his or her Beneficiary will receive the entire
vested amount in the Participant’s Account in accordance with the distribution
election made by the Participant. Such election must be made no later than the
time of the Participant’s initial deferral election made in accordance with
Article V or December 31, 2006 in one of the following forms, subject to the
timing requirements outlined in Section 5.02(c) above:

(a) Lump Sum. Payment in one lump sum.

(b) Installments. Payment in up to ten annual installments. For purposes of this
Plan, installment payments shall be treated as a single distribution under
Section 409A of the Code.

A Participant may change the form of a death or Disability distribution election
(as described above) with respect to his or her Account by submitting the change
to the Committee, in writing, at least one calendar year before the
Participant’s death or Disability and such change election shall be irrevocable
one year prior to Participant’s death or Disability, as applicable. If such a
subsequent election is not valid because, for example, it is not made in a
timely manner, the Participant’s most recent effective distribution election
made under this Section 5.05 will govern the payment of the Participant’s vested
Account. If no valid election is on file, the vested portion of Participant’s
Account shall be distributed in a single lump sum. Distributions under this
Section 5.05 shall be made as soon as administratively practicable, but not
later than 90 days after Participant is determined to have a Disability or
Participant’s death, as applicable.

5.06 Unforeseeable Emergency. In the event of a Participant’s Unforeseeable
Emergency, and upon application by such Participant, the Committee may determine
at its sole discretion that payment of all, or part, of such Participant’s
Account shall be made in one lump sum payment with the last payroll of the month
following the month in which the distribution is approved by the Committee.
Payments due to a Participant’s Unforeseeable Emergency shall be permitted only
to the extent reasonably required to satisfy the Participant’s need.

5.07 Prohibition on Acceleration. Notwithstanding any other provision of the
Plan to the contrary, no distribution will be made from the Plan that would
constitute an impermissible acceleration of payment as defined in
Section 409A(a)(3) of the Code and the regulations promulgated thereunder.

5.08 Withholding. The Company will deduct from Plan distributions, or from other
compensation payable to a Participant or Beneficiary, amounts required by law to
be withheld for taxes with respect to benefits under this Plan. The Company
reserves the right to reduce any deferral or contribution that would otherwise
be made to this Plan on behalf of a Participant by a reasonable amount, and to
use all or a portion of this reduction to satisfy the Participant’s tax
liabilities under this Section 5.08.

 

12



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS

6.01 Limitation of Rights. Participation in this Plan does not give any
individual the right to be retained in the service of the Company or of any
related entity.

6.02 Satisfaction of Claims. Payments to a Participant, the Participant’s legal
representative, or Beneficiary in accordance with the terms of this Plan will,
to the extent thereof, be in full satisfaction of all claims that person may
have hereunder against the Committee, the Company, and all Affiliates, any of
which may require, as a condition to payment, that the recipient execute a
receipt and release in a form determined by the Committee, the Company, or an
Affiliate.

6.03 Claims and Review Procedure.

(a) Informal Resolution of Questions. Any Participant or Beneficiary who has
questions or concerns about its benefits under the Plan is encouraged to
communicate with The Clorox Company Benefits Manager. If this discussion does
not give the Participant or Beneficiary satisfactory results, a formal claim for
benefits may be made within one year of the event giving rise to the claim in
accordance with the procedures of this Section 6.03.

(b) Formal Benefits Claim — Review by Benefits Manager. A Participant or
Beneficiary may make a written request for review of any matter concerning its
benefits under this Plan. The claim must be addressed to The Clorox Company 2005
U.S. Non-qualified Deferred Compensation Plan, Attn: Benefits Manager 1221
Broadway, Oakland, California 94612-1888. The Benefits Manager shall decide the
action to be taken with respect to any such request and may require additional
information if necessary to process the request. The Benefits Manager shall
review the request and shall issue its decision, in writing, no later than
90 days after the date the request is received, unless the circumstances require
an extension of time. If such an extension is required, written notice of the
extension shall be furnished to the person making the request within the initial
90-day period, and the notice shall state the circumstances requiring the
extension and the date by which the Benefits Manager expects to reach a decision
on the request. In no event shall the extension exceed a period of 90 days from
the end of the initial period.

(c) Notice of Denied Request. If the Benefits Manager denies a request in whole
or in part, he or she shall provide the person making the request with written
notice of the denial within the period specified in paragraph (b) above. The
notice shall set forth the specific reason for the denial, reference to the
specific Plan provisions upon which the denial is based, a description of any
additional material or information necessary to perfect the request, an
explanation of why such information is required, and an explanation of the
Plan’s appeal procedures and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse benefit determination on review.

(d) Appeal to Committee.

 

13



--------------------------------------------------------------------------------

(i) A person whose request has been denied in whole or in part (or such person’s
authorized representative) may file an appeal of the decision in writing with
the Committee within 60 days of receipt of the notification of denial. The
appeal must be addressed to: The Clorox Company 2005 U.S. Non-qualified Deferred
Compensation Plan, 1221 Broadway, Oakland, California 94612-1888. The Committee,
for good cause shown, may extend the period during which the appeal may be filed
for another 60 days. The appellant and/or his or her authorized representative
shall be permitted to submit written comments, documents, records and other
information relating to the claim for benefits. Upon request and free of charge,
the applicant should be provided reasonable access to and copies of, all
documents, records or other information relevant to the appellant’s claim.

(ii) The Committee’s review shall take into account all comments, documents,
records and other information submitted by the appellant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination. The Committee shall not be restricted in its
review to those provisions of the Plan cited in the original denial of the
claim.

(iii) The Committee shall issue a written decision within a reasonable period of
time but not later than 60 days after receipt of the appeal, unless special
circumstances require an extension of time for processing, in which case the
written decision shall be issued as soon as possible, but not later than
120 days after receipt of an appeal. If such an extension is required, written
notice shall be furnished to the appellant within the initial 60-day period.
This notice shall state the circumstances requiring the extension and the date
by which the Committee expects to reach a decision on the appeal.

(iv) If the decision on the appeal denies the claim in whole or in part written
notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.

(v) The decision of the Committee on the appeal shall be final, conclusive and
binding upon all persons and shall be given the maximum possible deference
allowed by law.

(e) Exhaustion of Remedies. No legal or equitable action for benefits under the
Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with paragraph (b) above, has been notified
that the claim is denied in accordance with paragraph (c) above, has filed a
written request for a review of the claim in accordance with paragraph (d)
above, and has been notified in writing that the Committee has affirmed the
denial of the claim in accordance with paragraph (d) above; provided, however,
that an action for benefits may be brought after the Benefits Manager or
Committee has failed to act on the claim within the time prescribed in
paragraph (b) and paragraph (d), respectively.

 

14



--------------------------------------------------------------------------------

6.04 Indemnification. The Company and its Affiliates will indemnify the
Committee, the Board, and employees of the Company and its Affiliates to whom
responsibilities have been delegated under the Plan for all liabilities and
expenses arising from an act or omission in the management of the Plan if the
person to be indemnified did not act dishonestly or otherwise in willful
violation of the law under which the liability or expense arises.

6.05 Assignment.

(a) General. To the fullest extent permitted by law, rights to benefits under
the Plan are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of a Participant or a Beneficiary.

(b) Domestic Relations Orders. The procedures established by the Company for the
determination of the qualified status of domestic relations orders and for
making distributions under qualified domestic relations orders, as provided in
Section 206(d) of ERISA, shall apply to the Plan, to the extent pertinent.
Amounts awarded to an alternate payee under a qualified domestic relations order
shall be distributed in the form of a lump sum distribution as soon as
administratively feasible following the determination of the qualified status of
the domestic relations order; provided, however, that no portion of the
Participant’s unvested Account may be awarded to an alternate payee.

6.06 Lost Recipients. If the Committee cannot locate a person entitled to
payment of a Plan benefit after a reasonable search, the Committee may at any
time thereafter treat that person’s Account as forfeited and amounts credited to
that Account will revert to the Company. If the lost person subsequently
presents the Committee with a valid claim for the forfeited benefit amount, the
Company will pay that person the amount forfeited.

6.07 Amendment. The Board may, at any time, amend the Plan in writing. In
addition, the Committee may amend the Plan (other than this Section 6.07) in
writing, provided that the amendment will not cause any substantial increase in
cost to the Company or to any Affiliate. No amendment may, without the consent
of an affected Participant (or, if the Participant is deceased, the
Participant’s Beneficiary), adversely affect the Participant’s or the
Beneficiary’s rights and obligations under the Plan with respect to amounts
already credited to a Participant’s Account, unless such amendment is required
to comply with any provision of the Code, ERISA or other applicable law.

6.08 Suspension. The Board may, at any time, suspend the Plan. Upon such
suspension, Participants’ vested Accounts shall be paid in accordance with
Article V of the Plan.

6.09 Termination.

(a) General. The Board may terminate the Plan at any time and in the Board’s
discretion the Accounts of Participants may be distributed within the period
beginning twelve months after the date the Plan was terminated and ending
twenty-four months after the date the Plan was terminated, or pursuant to
Sections 5.02(a) or 5.02(b) of the Plan, if earlier. If the Plan is terminated
and Accounts are distributed, the Company shall terminate all plans and
arrangements (which would be treated as aggregated and having been deferred
under a single plan under Treasury Regulation § 1.409A-1(c)(2)(i)(A)) with
respect to all participants and shall not adopt a new account balance
non-qualified deferred compensation plan for at least three years after the date
the Plan was terminated.

 

15



--------------------------------------------------------------------------------

(b) Change in Control. The Board, in its discretion, may terminate the Plan
thirty days prior to or twelve months following a Change in Control and
distribute the Accounts of the Participants within the twelve-month period
following the termination of the Plan. If the Plan is terminated and Accounts
are distributed, the Company shall terminate all plans and arrangements (which
would be treated as aggregated and having been deferred under a single plan
under Treasury Regulation § 1.409A-1(c)(2)(i)(A)) sponsored by the Company and
all of the benefits of the terminated plans shall be distributed within twelve
months following the termination of the plans.

(c) Dissolution or Bankruptcy. The Board, in its discretion, may terminate the
Plan upon a corporate dissolution of the Company that is taxed under Section 331
of the Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1(A), provided that the Participants’ Accounts are distributed
and included in the gross income of the Participants by the latest of (i) the
calendar year in which the Plan terminates or (ii) the first calendar year in
which payment of the Accounts is administratively practicable.

6.10 Applicable Law. To the extent not governed by Federal law, the Plan is
governed by the laws of the State of California without choice of law rules.

6.11 Severability. If any one or more of the provisions contained in this Plan,
or any application thereof, shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and all other applications thereof shall not in any way be
affected or impaired thereby. This Plan shall be construed and enforced as if
such invalid, illegal or unenforceable provision has never comprised a part
hereof, and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the invalid, illegal or unenforceable
provision or by its severance herefrom. In lieu of such invalid, illegal or
unenforceable provisions there shall be added automatically as a part hereof a
provision as similar in terms and economic effect to such invalid, illegal or
unenforceable provision as may be possible and be valid, legal and enforceable.

6.12 No Funding. The Plan constitutes a promise by the Company and its
Affiliates to make payments in the future in accordance with the terms of the
Plan. Participants and Beneficiaries have the status of general unsecured
creditors of the Company and its Affiliates. Plan benefits will be paid from the
general assets of the Company and its Affiliates and nothing in the Plan will be
construed to give any Participant or any other person rights to any specific
assets of the Company or its Affiliates. In all events, it is the intention of
the Company, all Affiliates and all Participants that the Plan be treated as
unfunded for tax purposes and for purposes of Title I of ERISA.

6.13 Authority to Establish a Grantor Trust. The Committee is authorized in its
sole discretion to establish a grantor trust for the purpose of providing
security for the payment of Accounts under the Plan; provided, however, that no
Participant or Beneficiary shall be considered to have a beneficial ownership
interest (or any other sort of interest) in any specific asset of the
Corporation or of its Affiliates as a result of the creation of such trust or
the transfer

 

16



--------------------------------------------------------------------------------

of funds or other property to such trust. The Committee may establish such a
trust at any time, including without limitation the time of a Change in Control.

6.14 Code Section 409A Compliance. To the extent applicable, it is intended that
this Plan and any distributions hereunder comply with the requirements of
Section 409A. Any provision that would cause the Plan or any distributions
granted hereunder to fail to satisfy Section 409A shall have no force or effect
until amended to comply with Section 409A, which amendment may be retroactive to
the extent permitted by Section 409A.

IN WITNESS WHEREOF, The Clorox Company has caused this Plan to be executed by
its duly authorized representative on the date indicated below.

 

THE CLOROX COMPANY             NAME:       DATE   TITLE:        

 

17